—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 3, 1997, convicting him of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in precluding certain lines of questioning, and did not deprive him of his “right to cross-examine witnesses and present a defense” (People v Williams, 81 NY2d 303, 313; see also, People v Sul, 234 AD2d 563).
The defendant’s argument that two of the counts in the indictment are duplicitous is unpreserved for appellate review (see, People v Palaguachi, 210 AD2d 436). In any event, the counts, which “[e]ach * * * charge [d] one offense only” (CPL 200.30 [1]), were not duplicitous. O’Brien, J. P., Ritter, McGinity and H. Miller, JJ., concur.